-E    Ah        ORNEY                  GENERAL
                                       OF        TEXAS
                                     .6iUSllN      If.   TEXAS

        WVILL    WILSON
     A1ToRNEY      GENERAL                      January 4, 1960

       Honorable He,nry Wade                               Opinion NO. ~~-763
       District Attorney
       Record6 Building                                    Re:     Whether or ,not Senate
       Dallas 2, Texas                                             Bill 178, 56th Legis-
                                                                   lature, Regular Session,
                                                                   requires that the Com-
                                                                   missioners’ Court of
                                                                   Dallas County provide
                                                                   for an annual audit  of
                                                                   the Independent School
                                                                   District of the City of
       Dear Mr. Wade:                                              Dallas.
                    We quote as follows from your recent letter:
                       “The question Involved with Mr. Lynn in this
                opinion Is whether the Independent school district
                of the City of Dallas should be Included in the
                county audit . Mr. Lynn, the County Auditor, is not
                fully satisfied from a legal etandpolnt whether the
                independent school district of the City of Dallas
                should be included in the audit. Owing to the fact
                that the city schools in Dallas operate indepsndently
                of the Commissioners Court and the County of Dallas
                officially we are not inclined to believe that the
                district should be Included In the county audit. How-
                ever, the Auditor desires an opinion from your office
                on the subject Involved in House Bill 178 of the 56th
                Legislature applicable to annual county audits.”
                 Section 1 of Senate Bill 178, Acts of the 56th
       Legislature, Regular Session, (Article 1641-d, Vernon’s Civil
       Statutes) provides as follows:
                     “In every county in the State of Texas having
                a population of 350,000 inhabitants or more, accord-
‘\              lng to the last preceding Federal Census, an annual
                Independent audit shall be made of all books, records,
                and accounts of the district, county and precinct of-
                ficers, agents or employees, including regular auditors
                of the counties and all governmental units of the county
                hospitals, farms and other Institutions of the county,
                and all matters pertaining to the fiscal affairs of the
                county.w
    Honorable Henry Wade, page 2 (m-763)


                Section 35 of Article III of the Texas Constitution
1   provides:
              "No bill. . . . shall contain more than one
         subject, which ahall be expressed in its title.
         But if any subject shall be embraced in an act,
         which shall not be expressed in the title, such
         act shall be void only as to so much thereof, as
         shall not be so expressed." (Emphasis ours).
                The title of Senate Bill 178 reads in part as follows:
              "An Act providing that in all counties having
         a population of 350,000 inhabitants or more accord-
         ing to the last preceding Federal Census, an annual
         audit shall be made of all county books, records, and
         accounts of district, county and precinct officials,
         agents, or employees including all governmental units
         of the county, hospitals, farms, and other institu-
         tions of the county and all matters pertaining to the
         fiscal affairs of the county; . . ." (Emphasis ours).
              The word "county", as used in the caption, must be
    treated as,referring to "county government". It is a well
    known rule of statuto&ryconstruction t'tiat
                                              the meaning of a word
    is to",beascertained by reference to the words asSQclated
    with it. 39 Tex.Jur. 204, Statutes, Sec. 109. The word ..county"
    is used repeatedly and consistently in the act in such a way as
    to mean the political unit of government rather than the geo-
    graphical area. If otherwise construed the act would require an
    audit of every institution, public and private, in the county
    area. A construction that will make a statute ridiculous or
    absurd will never be adopted if the language is susceptible of
    any other meaning. 39 Tex.Jur. 222, Statutes, Sec. 118.
              Thus, to the extent that Section 1 of the act relates
    to "books, records and accounts of the district, county and
    precinct officers, agents or employees' that are not county,books,
    records and accounts, that is, books, records and accounts of the
    county government, it,'In our opinion, embraces a subject not ex-
    pressed in the title of the bill, and would therefore, be invalid
    to-such extent by reason of contravening Section 35, Article III
    of the Texas Constitution. Even if any other language of the act
    could be construed as making the audit requirement applicabie to
    independent school districts, such requirement would relate only
    to county books, records and accounts, If any, of such district
    due to the caption.
.   .   .




            Honorable Henry Wade, page 3 (~~-763)


                      It seems clear to us, however, that the Legislature
            actually Intended for the act to apply only to county government
            and the various units, Institutions and agencies thereof. Aside
            from the aforesaid effect of the word ‘county” In the caption in
            describing the kind of records to which the act applies, the
            presence of the word in the caption reveals a significant clue
            to the real intention of the Legislature in enacting the statute.
                      The reference In Section 1 to “district” officers,
            agents or employees 1s in no way inconsistent with this construc-
            tion inasmuch as certain officers of county government are
            nominally styled district officers, for example, the District
            Clerk.
                      The validity of this construction is confirmed by the
            language of Section I.wherein all of the persons and activities
            expressly enumerated as being Included are described as being
            “of the county”.
                      Further, Sections 3 and 4 of the act are persuasive
            In this respect since they provide for the employment of the
            auditor by the County Commissioners1 Court and further provide
            for the auditor to be paid out of the general fund of the county.
            It is unlikely that the Legislature Would give the duty of em-
            ploying the auditor to the Commlssloners~ Court If the audit
            were intended to be directed at other units of government. More-
            over, It Is especially doubtfulthat the Legislature would require
            the expenditure of county funds for the audit of some other unit
            of government which has Its own tax moneys, and which would re-
            ceive the benefit of such audit.
                      Therefore, your Inquiry resolves Itself into a question
            of whether the books, records, and accounts of an officer, agent
            or employee of an Independent school district are books, records,
            and accounts of the county government.
                      Article 1641, Vernon’s Civil Statutes, Acts of 1923,
            providing for appointment of a special auditor by the Commis-
            sioners’ Court, contains language which in all material respectA
            is identical to that of Section 1 of the subject act. Tnat sta-
            tute has never been construed by this Department or by any Court
            as warranting the appointment of a special auditor by the Com-
            missioners’ Court to audit the books of an Independent school
            district.
                      Article 1467, Revised Civil Statutes, Acts of 1905,
            &&fied    now in Vernon’s Civil Statutes as Article 1651), pro-
Honorable Henry Wide, page 4 (W’W-763)


          “The auditor shall have a general oversight
     of all the books and records of all the officers
     of the county, district or State, who may be
     authorized or required by law to receive or col-
     lect any money, funds, fees or other property for
     the use of, or belonging to, the county; . . .”
          It has been held that this statute gives the County
Auditor no sunervlslon over the funds of a common school dls-
trict of the county. Houston National Exchanne Bank v. School
District No. 25, Harris Count& 185 S W 589 (Clv.App. 1916)
The Court based Its decision on the reasoning that the funds-of
a school district are not “funds for the use of or belonging to
the county”. With even greater force the reasoning of that
opinion applies to Independent school districts since, under
the laws of this State, the county has less to do with lnde-
pendent school districts than common school dlstrlcts.
          The County Superintendent has.certain limited duties
with regard to Independent school districts, but It has been
held that though, In a sense he is a county officer and called
a “County Superintendent”, he is In fact the ,officer&nd agent
of the State and not of the county with respect to school matters.
Webb County v. Board of School Trustees of Laredoic’T7Fx. 131,
    . .   &(1901j ; 37BT
                      ”   ex.Jur. 230, schools, s      .
          Trustees of independent school districts have been held
to be county officers only to the extent of,coming within the
purview of the statutes providing for the removal of county Of-
ficers and the contest of elections for a coun,tyoffloe. 37-B
Tex.Jur. 235, Schools, Sec. 83.
          The fact Is that Independent school districts are
legal entitles whloh are bodies corporate and politic separate
and apart from county government. West& v. One, 68 S.W. 100;
(Civ.App. 1902, error ref.); Royce TIldependent School District
                                  __ 1913,
v. Relnhardt, 159 S.W. 1010 (cIv.ADD.     ~_ error ref.). AS
stated In Texas Jurisprudence:
          “An Independent school district Is managed
     and controlled by a board of trustee& or city
     or town council, indewendent of the count& e .‘I
     37-B.Tex.Jur. 137, Schools, Set, 17. (Emphasis
     ours ) .
                                                             r
          In view of the foregoing, it is our opinion that the
books, records and accounts of an independent school district
Honorable Henry Wade, page 5 (WW-763    )


are not books, records and accounts of the county government.
You are accordingly advised that the Dallas Independent School
District should not be Included In the audit provided for by
Senate Bill 178, Acts of the 56th Legislature, Regular Session.

                              SUMMARY
                              ---w-m-
            Senate Bill 178, Acts of the 56th Legislature,
            Regular Session (Article 1641-d, Vernon's Civil
            Statutes) does not require the Commissioners~
            Court of Dallas County to provide an annual audit
            of the Dallas Independent SChOGl District.
 .,                                 Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texae




HGB:mg
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman

Lawrence Hargrove
James R. Irion, III
B. H. Tlmmlns, Jr.
John Wildenthal, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore